972 So. 2d 890 (2007)
Anthony TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3394.
District Court of Appeal of Florida, Fourth District.
October 10, 2007.
Anthony Taylor, Okeechobee, pro se.
No appearance required for appellee.
PER CURIAM.
The order summarily denying appellant's Florida Rule of Criminal Procedure 3.850 motion is reversed and remanded for further proceedings. The trial judge denied the motion two days after it was sent to him, and the order of denial gives no reasoning and attaches no records which demonstrate that the movant was entitled to no relief. Fla. R.Crim. P. 3.850(d); Hayes v. State, 958 So. 2d 571 (Fla. 4th DCA 2007); Dieudonne v. State, 958 So. 2d 516 (Fla. 4th DCA 2007). The motion may not be denied in this manner.
WARNER, STEVENSON and MAY, JJ., concur.